Title: To James Madison from Dudley Porter Jr. and Company, 9 July 1804 (Abstract)
From: Dudley Porter Jr. and Company
To: Madison, James


9 July 1804, Haverhill, Massachusetts. “We like children of the strongest attachments to a Parent, in time of real distress fly to our Political head for advice and assistance; our trouble at this moment, is, the Capture & long detention of our Vessel prosecuteing a legal voyage to the WIndies, she was taken by one of his Majestyes Ships of War and after being detained nearly two months at Dominica was brot. to tryal and cleared, as no one thing could be adduced against her, as the copys of the proceedings plainly shew; After which were compeled to dispose of very considerable portion of our Cargo at Auction at an enormous sacrafice—to discharge their numerious, extravagant & cruel bills.
“The remnants of our Cargo was disposed of at another Island at great Loss in consequence of being much injured by this cruel & unjust detention, add to this, our Vessel nearly spoiled by the worms &c. This Sir, to us, is no small Calamity, & to be thus rob’d by those who profess so much friendship, renders it doubly aggravating.
“We fondly hope it is compatible with our goverment to interfere in our behalf, we have evry requisite Paper, which if ordered, shall be imediately transmitted to the seat of Goverment.
“We are prompt to Address you as we are so advised by The Honable: Jacob Crowninshield Esqr.—of Salem Mass:—Member of the House of Rep: of U. S.”
